*1065
ORDER

This matter is before the Court on the Motion to Suspend the Briefing Schedule, for Clarification of Who is the Attorney for the Tombigbee River Valley Water Management District and for Authority to Proceed, for Additional Time to File its Reply Briefs, and for Other Relief filed by the Appellant and responses and rebuttals filed by Appellant and the State of Mississippi. Briefing was suspended in this appeal on December 16, 2004. Also before the Court is the Motion to Consolidate filed by Appellee Gary W. Pannell and the Objection filed by the Tombigbee River Valley Water Management District in appeal no. 2004-CC-00663, which has been assigned to the Court of Appeals for decision.
The Appellant argues that there is a dispute between the Appellant and the Attorney General’s Office as to who is legal counsel for the Appellant and asks that this Court decide the issue. The Attorney General states that he has no objection to current counsel representing the Appellant in this appeal and appeal no. 2004-CC-00663, and the question is moot as to these appeals. After due consideration the Court finds that the Motion to Suspend the Briefing Schedule, for Clarification of Who is the Attorney for the Tombigbee River Valley Water Management District and for Authority to Proceed, for Additional Time to File its Reply Briefs, and for Other Relief is well taken and should be granted. Current counsel for the District in this appeal and in appeal no. 2004-CC-00663 may continue until the appeals are finally decided. Miss.Code Ann. § 51-13-111 states that the District may employ attorneys. While the Attorney General may not select the attorneys *1066to be employed by the District, he may approve the attorneys selected by the District. See Miss.Code Ann. § 7-7-225. The Court will further grant additional time for the Appellant to file its reply brief in this appeal.
This appeal deals with the issue of Appellee Gary W. Pannell’s unemployment benefits. Appeal no. 2004-CC-00663 deals with the question of whether Pannell’s termination as employee by the District was proper. After due consideration the Court finds that the Motion to Consolidate is well taken and should be granted. The Court further finds that because of the significant issue raised in this appeal concerning legal representation of a state agency, appeal no. 2004-CC-00663 will be recalled from the Court of Appeals for decision by this Court.
IT IS THEREFORE ORDERED that the Motion to Suspend the Briefing Schedule, for Clarification of Who is the Attorney for the Tombigbee River Valley Water Management District and for Authority to Proceed, for Additional Time to File its Reply Briefs, and for Other Relief filed by Appellant be and the same is hereby granted. Briefing will reissue upon the entry of this order and Appellant’s reply brief is due on February 4, 2005.
IT IS FURTHER ORDERED that the Motion to Consolidate filed by Gary W. Pannell is well taken and should be granted. This appeal is consolidated with appeal no. 2004-CC-00663, which is recalled for decision by this Court.
SO ORDERED.
/s/ James W. Smith, Jr.
James W. Smith, Jr., Chief Justice
DIAZ, J., not participating.